NUMBER 13-08-00434-CV


COURT OF APPEALS


THIRTEENTH DISTRICT OF TEXAS


CORPUS CHRISTI - EDINBURG 

 

IN RE: TONY CALDERON, EVIDENT MUSIC GROUP, L.L.C., 
HUERTA LAW FIRM, L.L.P., AND JOSEPH HUERTA
  

On Petition for Writ of Mandamus                                                                                                                      

MEMORANDUM OPINION


Before Justices Yañez, Garza, and Benavides

Memorandum Opinion Per Curiam

 
	On July 9, 2008, relators, Tony Calderon, Evident Music Group, L.L.C., Huerta Law
Firm, L.L.P., and Joseph Huerta, filed a petition for writ of mandamus with this Court in
which they allege that on May 23, 2008, respondent, the Honorable Nanette Hasette,
Presiding Judge of the 28th Judicial District Court of Nueces County, Texas, abused her
discretion by denying relators' motion to disqualify opposing counsel.  Relators ask this
Court to order the respondent to vacate the order denying relators' motion to disqualify
opposing counsel and enter an order granting the motion to disqualify opposing counsel,
Rene Rodriguez, from further participation in cause number 08-486-A.   
	The Court, having examined and fully considered relators' petition for writ of
mandamus and the real party in interest's response thereto, is of the opinion that relators
have not shown themselves entitled to the relief sought and the petition for writ of
mandamus should be denied. 
	The petition for writ of mandamus is hereby DENIED.  See Tex. R. App. P. 52.8(a).
 
  PER CURIAM
 
Memorandum Opinion delivered and 
filed this the 5th day of December, 2008.